United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-160
Issued: June 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2013 appellant, through her attorney, filed a timely appeal of a May 30,
2013 merit decision and July 18, 2013 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an
emotional condition due to her federal employment; and (2) whether OWCP properly denied
appellant’s request for reconsideration on the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, counsel alleged that the employing establishment was aware of the
harassment and just ignored the problem.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 27, 2012 appellant, then a 43-year-old mail handler, filed a traumatic
injury alleging that on that date she sustained anxiety with panic attacks and depression due to a
coworker’s harassment and his attempt to enlist others to harass her, as he had been instructed to
leave her alone. On the reverse of the form, appellant’s supervisor, Daniel J. Wozniak, stated
that appellant believed a coworker stared at her, but that he had not witnessed this behavior.
Appellant submitted a report dated October 1, 2012 from Dr. Gary K. Arthur, a Boardcertified psychiatrist, who reported that she had a previous armed services related diagnosis of
post-traumatic stress syndrome Dr. Arthur stated that this condition had not interfered with her
work until April 2012. He noted appellant’s allegations that a male coworker wanted her job and
began stalking her in April 2012 and reported to the employing establishment what he felt were
her violations of rules. Appellant spoke to the employing establishment who addressed the issue
with her coworker, but he continued to stare excessively when he was not observed. She stated
that four other coworkers stopped providing her with required assistance in her job tasks causing
pressure on her preexisting back condition. Dr. Arthur stated that appellant’s symptoms were
aggravated due to these actions of her coworkers, but remained under control. On September 27,
2012 a coworker informed appellant that her alleged harasser and another coworker had made a
pact to help each other, but not appellant, with work. Dr. Arthur stated that she became
immediately depressed, anxious and agitated. He diagnosed PTSD, major depressive disorder,
lumbar strain with radiculitis and migraine headaches. Dr. Arthur stated, “[Appellant] was
functioning well at work despite low chronic PTSD symptoms. However, all of her symptoms
have been directly aggravated by the hostile work environment and the knowledge that she has
continued to be harassed and her back injury endangered by now more than one fellow
employee.” He found that appellant was totally disabled.
In a letter dated October 23, 2012, OWCP developed appellant’s claim as an occupational
disease and requested that she provide additional factual and medical evidence. It also requested
additional information from the employing establishment. Dr. Arthur responded on October 31,
2012 with an addendum to his October 1, 2012 report.
Appellant provided a statement and noted that she began working at the employing
establishment in 1996 and moved to forklift operator in 2006. She stated that Robert Schmitt
had been transferred to her facility and wanted to drive a forklift. Mr. Schmitt attempted to
“bump” appellant from her position but management instead awarded him a position driving a
tow motor during a duty shift which began two hours later than her. Appellant stated that her
coworkers on the earlier shift would not provide her with keys to the forklift and that she had to
look around the building for a forklift, which occasionally took 30 minutes to 1 hour of her shift
time. She stated that Mr. Schmitt began to stare at her continuously. Appellant reported this
behavior to Mr. Wozniak, her supervisor, who allegedly told her that he could do nothing. She
had injured her back and the employing establishment allowed Mr. Schmitt to drive a forklift in
her absence. When appellant returned to work, he was instructed to drive a tow motor and he
began to file grievances in an attempt to secure her position. She alleged that in March 2012,
after Mr. Schmitt’s grievances had been denied, he began to follow her on her breaks and lunch
and report her activities to Operation Supervisor Nate Moffat. Appellant raised this issue with
Mr. Moffat who agreed to speak with Mr. Schmitt. In May 2012, Mr. Schmitt filed a safety

2

violation form against several forklift operators including appellant, who felt that he was
indirectly harassing her. Appellant stated that he later rescinded the safety complaint against all
the male drivers. In June 2012, Dan Fisher, appellant’s second-line supervisor, told her that he
had heard of her difficulties with Mr. Schmitt and that he would have a stern talk with him.
Appellant stated that this was helpful until August 2012 when he again began to stalk and stare at
her. On August 19, 2012 Supervisor Curtis discussed with her allegations that Mr. Schmitt had
made. Appellant became very upset and left work. She reported to work on August 20, 2012
and immediately became upset when Mr. Schmitt reported for work and she discovered that they
were scheduled to work together again. Appellant requested to speak with Mr. Fisher, but after
waiting three hours left work. She contacted her psychologist and psychiatrist and scheduled
future medical treatment on August 23, 2012. Appellant returned to work on August 24, 2012
and informed Mr. Fisher that Mr. Schmitt continued to stalk her and requested to file a threat
assessment against him. Mr. Fisher told her not to do so and that he would speak to Mr. Schmitt.
He told appellant that he instructed Mr. Schmitt to stay away from her.
Appellant continued to work, but noticed that other drivers would not work with her. She
mentioned two coworkers who refused to help her when she asked. Appellant stated that this
continued for weeks and that she reported this to management, but that management did nothing.
She reported for work on September 27, 2012 and a coworker, Barry Wallace, informed her that
the other forklift operators had an agreement with Mr. Schmitt not to assist her. Appellant stated
that Mr. Schmitt was trying to organize the other male employees to make a pact not to assist her
on the dock. She filed a grievance.
Appellant alleged that Mr. Fisher and Mr. Wozniak refused to provide her with a CA-16
when she filed her traumatic injury claim and requested medical evidence first. She faxed in
medical evidence and Mr. Wozniak provided a CA-17 rather than a CA-16.
Mr. Wozniak completed a statement on November 16, 2012. He stated that in
September 2012 appellant informed him that she believed that Mr. Schmitt was stalking her.
Appellant reported that Mr. Schmitt stared at her and that in the past he had tried to get her
bumped off the forklift. Mr. Wozniak stated that he assured her that he would assign her a
forklift and that Mr. Schmitt would not be allowed to take it from her. On September 27, 2012
appellant requested a meeting with Mr. Fisher and Mr. Wozniak and reported that Mr. Schmitt
was staring at her while she worked, that he had turned the other workers against her and that he
was a ring leader. In response to a question from Mr. Wozniak, she stated that she felt this way
because Mr. Schmitt stared at her while she worked and did not think that she was a good
worker. Mr. Wozniak noted that Mr. Fisher directed Mr. Schmitt not to talk to appellant.
By decision dated November 30, 2012, OWCP denied appellant’s emotional condition
claim finding that it should be properly developed as an occupational disease claim. It found that
appellant had not established a compensable factor of employment as she had provided no
evidence corroborating her allegations of harassment. OWCP further found that the
September 27, 2012 meeting was not a compensable employment event in the context of her
emotional condition claim as there was no evidence of error or abuse.
Appellant requested a hearing before an OWCP hearing representative on
December 10, 2012. She testified at the hearing on March 14, 2013 and noted that Mr. Schmitt

3

had harassed her for two years, that Mr. Fisher spoke with Mr. Schmitt on her behalf in
June 2012 and that at time she was hopeful that his harassment would stop. Appellant stated that
Mr. Schmitt left her alone for about a month and then began following her inside the employing
establishment building. On August 24, 2012 she had a second meeting with Mr. Fisher and
stated that she wanted to file a threat assessment against Mr. Schmitt. Mr. Fisher told appellant
that he had instructed Mr. Schmitt to stay away from her. Appellant stated that Mr. Schmitt
stopped stalking her, but that some of the other forklift operators started to avoid her and stopped
helping her. She stated that she had been working for two hours on September 27, 2012 when
Mr. Wallace, a coworker, told her that Mr. Schmitt was attempting to organize other employees
so that appellant did not receive the help that she needed to complete her work so she would look
bad at her job. Appellant then sought assistance from the union and filed a claim and requested a
CA-16. At the oral hearing, she agreed that her claim could most properly be developed as an
occupational disease claim.
By decision dated May 30, 2013, the hearing representative denied appellant’s claim
finding that she had not submitted sufficient evidence to substantiate the alleged factors of
employment.
Appellant requested reconsideration on July 16, 2013 and submitted a report dated
June 28, 2013 from Dr. Arthur.
By decision dated July 18, 2013, OWCP declined to reopen appellant’s claim for
consideration of the merits on the grounds that the evidence submitted in support of her request
for reconsideration was not relevant.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”5 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
2

Id.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(q).

4

or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.8 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.9 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.10 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force. Nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.12 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable

6

Lourdes Harris, 45 ECAB 545, 547 (1994).

7

28 ECAB 125 (1976).

8

See supra note 1.

9

See Robert W. Johns, 51 ECAB 136 (1999).

10

Cutler, supra note 7.

11

Id.

12

Charles D. Edwards, 55 ECAB 258 (2004).

5

employment factor.13 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.14
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.15
ANALYSIS -- ISSUE 1
Appellant attributed the aggravation of her underlying PTSD to actions of a coworker,
Mr. Schmitt, who over the course of two years stared at her, stalked her and attempted to
persuade other coworkers not to aid her in her work while seeking to discredit her and obtain her
position as a forklift driver. She also attributed her condition to the employing establishment’s
failure to prevent Mr. Schmitt from continuing to harass her. The Board finds that appellant has
not attributed her emotional condition to her regular or specially-assigned duties. Therefore,
appellant has not alleged a compensable factor under Cutler.16
In Thomas D. McEuen,17 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel
action established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.18
Appellant has alleged that the employing establishment did not act reasonably as the
employing establishment did not prevent Mr. Schmitt from harassing her through staring, by
filing grievances in an attempt to secure her position and by persuading other employees to act
against her interests by refusing to help her complete her duties. She has submitted no evidence
13

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
14

Roger Williams, 52 ECAB 468 (2001).

15

Alice M. Washington, 46 ECAB 382 (1994).

16

Cutler, supra note 7.

17

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff d on recon., 42 ECAB 566 (1991).

18

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

in support of the allegation of error or abuse in administrative actions of the employing
establishment. Mr. Wozniak submitted a statement dated November 16, 2012 noting that
appellant informed him in September 2012 that she believed that Mr. Schmitt was stalking her.
The evidence for this allegation was contained in her statement where she claimed that
Mr. Schmitt stared at her and that he had tried to take her position driving the forklift.
Mr. Wozniak stated that he reassured appellant that her position was secure. On September 27,
2012 appellant requested a meeting with Mr. Fisher and Mr. Wozniak and reported that
Mr. Schmitt was staring at her while she worked, that he had turned the other workers against her
and that he was a ring leader. She again only supported her allegations by stating that
Mr. Schmitt stared at her while she worked and by alleging that he did not think that she was a
good worker. Mr. Wozniak noted that Mr. Fisher directed Mr. Schmitt not to talk and to stay
away from appellant. He stated that he did not observe Mr. Schmitt staring at her and she did not
provide any evidence that the event she alleged occurred in discussions with the employing
establishment. The Board finds that the there is no evidence in the record supporting appellant’s
allegation of error or abuse on the part of the employing establishment in addressing her
concerns about Mr. Schmitt.
Appellant also alleged that Mr. Schmitt harassed her by staring at her, stalking her by
trying to oust her from her position of forklift driver and by organizing the other employees to
refuse to help her at her job. She did not submit any witness statements or any evidence
corroborating that these events occurred as alleged. Mr. Wozniak denied observing any actions
against appellant by Mr. Schmitt. The only evidence in support of the alleged harassment
consists of her statements. As noted previously, unsubstantiated allegations of harassment or
discrimination are not determinative of whether such harassment or discrimination occurred. To
establish entitlement to benefits, appellant must establish a factual basis for the claim by
supporting her allegations with probative and reliable evidence. She has submitted no such
evidence and has failed to meet her burden of proof in establishing harassment as a compensable
factor of employment. Where a claimant has not established any compensable employment
factors, the Board need not consider the medical evidence of record.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.20
Section 10.606(b)(3) of the Code of Federal Regulations provide that a claimant may obtain
review of the merits of the claim by submitting in writing an application for reconsideration
which sets forth arguments or evidence and shows that OWCP erroneously applied or interpreted
a specific point of law; or advances a relevant legal argument not previously considered by
OWCP; or constitutes relevant and pertinent new evidence not previously considered by
19

A.K., 58 ECAB 119 (2006).

20

5 U.S.C. §§ 8101-8193, 8128(a).

7

OWCP.21 Section 10.608(b) of OWCP’s regulations provide that, when a request for
reconsideration is timely, but does meet at least one of these three requirements, OWCP will
deny the application for review without reopening the case for a review on the merits.22
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.23
ANALYSIS -- ISSUE 2
In support of her request for reconsideration, appellant submitted an additional report
from Dr. Arthur dated June 28, 2013. As the underlying issue in her emotional condition case is
whether she has substantiated a compensable factor of employment, this additional medical
evidence is not pertinent new and relevant evidence requiring OWCP to reopen her claim for
consideration of the merits. Dr. Arthur’s history of injury in his medical reports is based on
appellant’s statements rather than any personal knowledge of the events at the employing
establishment. The medical evidence does not constitute a witness statement or other
corroborating evidence establishing that the employment factors as alleged by her such as
harassment and error or abuse by the employing establishment occurred. As noted previously,
when a claimant has not established any compensable employment factors, the Board and OWCP
need not consider the medical evidence of record in evaluating her claim.24 The Board finds that
OWCP properly declined to reopen appellant’s claim for consideration of the merits.
CONCLUSION
The Board finds that appellant has not submitted sufficient factual evidence to
substantiate that the factors of employment alleged were compensable. The Board further finds
that OWCP properly refused to reopen her claim for consideration of the merits.

21

20 C.F.R. § 10.606.

22

Id. at § 10.608.

23

M.E., 58 ECAB 694 (2007).

24

See supra note 19.

8

ORDER
IT IS HEREBY ORDERED THAT the July 18 and May 30, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

